DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 18-28 are pending and have been examined on the merits.
Examiner’s Comment
	The instant claims recite therein a variety of known chlorogenic acids according to their “CQA” terms. For clarity of the record the terms are understood to one of skill, and as recited in expanded form in the disclosure (para. [0026, 0028], see esp. [0054]) as terms corresponding to the respective: 3-O-Caffeoylquinic acid (3-CQA), 4-O-Caffeoylquinic acid (4-CQA), 5-O-Caffeoylquinic acid (5-CQA), 3,4-O-Dicaffeoylquinic acid (3,4-diCQA), 3,5-O-Dicaffeoylquinic acid (3,5-diCQA), and 4,5-O-Dicaffeoylquinic acid (4,5-diCQA).

Claim Objections
Claims 18 and 22 are objected to because of the following informalities: 
In claim 18, at line 4, the term “4,5-diCQA” should be amended to recite the phrase: --and 4,5-diCQA--.  
In claim 22, at lines 1-2, the taxonomic term should be italicized as the term: --Helianthus annuus--.
Appropriate correction is required. Please note, the above are considered necessary grammatical corrections, however, are not considered exhaustive of all potential corrections as examination is not made for the purpose of securing grammatical perfection (MPEP 608.01(g)).

Claim Rejections - 35 USC § 112
Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-28, each at line 1, recite the limitation "claim 1".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.  Please note, to expedite prosecution, the claims also have been considered in the additional ground(s) below in the context of dependent claims with a sole independent claim, --claim 18--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,952,985.
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant and conflicting claims are drawn to administering the same sunflower seed extract composition comprising the same chlorogenic acids effective amounts and proportions of a (see esp. instant ‘709 claims 18-28 over ‘985 claims 1-6, 9-13 respectively). Additionally, although each of the instant and conflicting processes are not identical with respect to the reciting of intended use (for example the metabolic disorders and/or lipid profiles as in ‘985 at cl. 1,7,8 and ‘709 at cl. 18), they are not patentably distinguished as the each process comprises the same claimed effects thereof, including for example reducing at least one of glucose, total lipid content, HDL cholesterol, LDL cholesterol, VLDL cholesterol, triglyceride, Lp(a), apoA-I, apoE, and non-esterified fatty acids in the blood of said patient” (‘985 at cl. 6; ‘709 at cl. 23), such that practicing one or more claim of the instant (or conflicting) invention would likely at least render obvious the other invention of the of the conflicting (or instant) claims. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/Primary Examiner, Art Unit 1655